Exhibit 10.8

WASHINGTON BANKING COMPANY

SALARY CONTINUATION AGREEMENT

THIS AGREEMENT is made by and between Washington Banking Company, a Washington
corporation the (“Holding Company”) and registered bank holding company with
respect to Whidbey Island Bank, a Washington state bank (the “Bank”), or any
other successor, transferee, or assignees, and John L. Wagner (the “Executive”).

INTRODUCTION

To encourage the Executive to remain an employee of the Bank, the Holding
Company is willing to provide salary continuation benefits to the Executive. The
Holding Company will pay the benefits from its general assets.

AGREEMENT

The Executive and the Holding Company agree as follows:

Article 1

Definitions

1.1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

1.1.1 “Accrual Balance” means the liability amount due under this Agreement and
set forth on the financial statements of the Company, determined in accordance
with generally accepted accounting principles.

1.1.2 “Beneficiary” means each person designated pursuant to Article 4, or the
estate of the deceased Executive, entitled to benefits, if any, upon the death
of the Executive.

1.1.3 “Beneficiary Designation Form” means the form established from time to
time by the Plan Administrator, attached to this Agreement as Exhibit A, that
the Executive completes, signs, and returns to the Plan Administrator to
designate one or more Beneficiaries.

1.1.4 “Change of Control” means a change in control or a change in effective
control of the Bank or Holding Company within the meaning of Code section 409A
and the guidance and regulations issued thereunder.

1.1.5 “Change of Control Benefit” means the benefit described in Section 2.4.

1.1.6 “Code” means the Internal Revenue Code of 1986, as amended.

1.1.7 “Death Benefit” means the benefit described in Article 3.

 

1



--------------------------------------------------------------------------------

1.1.8 “Disability” means (i) the inability of the Executive to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of more than twelve (12) months, or (ii) the
receipt of income replacement benefits for a period of more than three
(3) months under a Bank-sponsored or Holding Company-sponsored accident and
health plan covering the Executive due to medically determinable physical or
mental impairment which is expected to result in death or is expected to last
for a continuous period of more than twelve (12) months.

1.1.9 “Disability Benefit” means the benefit described in Section 2.3.

1.1.10 “Discount Rate” means 6%, subject to change based upon regulatory
requirements.

1.1.11 “Effective Date” means January 1, 2010.

1.1.12 “Normal Retirement Age” means age seventy-two (72).

1.1.13 “Normal Retirement Benefit” means the benefit described in Section 2.1.

1.1.14 “Plan Administrator” means the plan administrator described in Article 8.

1.1.15 “Plan Year” means each twelve (12) month period commencing on January 1st
and ending on December 31st. Notwithstanding the preceding, the initial Plan
Year shall begin on the Effective Date and shall end December 31, 2010.

1.1.16 “Retirement” shall mean the Executive’s Termination of Employment
following attainment of Normal Retirement Age.

1.1.17 “TARP Period” means the period beginning with the Company’s receipt of
financial assistance from the United States Treasury Department (“Treasury”) and
ending on the last date upon which any obligation arising from financial
assistance from the Treasury (disregarding any warrants to purchase stock of the
Company held by the Treasury) remains outstanding.

1.1.18 “TARP Proceeds” means the aggregate financial assistance, including any
warrants, received from the Treasury under the Treasury’s Capital Purchase
Program, established under the Troubled Asset Relief Program authorized by the
Emergency Economic Stabilization Act of 2008, as amended by the American
Recovery and Reinvestment Act of 2009.

1.1.19 “Termination of Employment for Cause” has the meaning set forth in
Article 5.

1.1.20 “Termination of Employment” means that the Executive has incurred a
separation of service (within the meaning of Code section 409A and the guidance
and

 

2



--------------------------------------------------------------------------------

regulations issued thereunder) and ceases to be employed by the Bank and/or the
Holding Company for any reason.

Article 2

Lifetime Benefits

2.1 Normal Retirement Benefit. Upon the Executive’s Retirement, the Executive
shall be entitled to the benefit described in this Section 2.1.

2.1.1 Amount of Benefit. The annual benefit under this Section 2.1 is
Twenty-Five Thousand Dollars ($25,000).

2.1.2 Payment of Benefit. Subject to Section 5.3, the Holding Company shall pay
the annual benefit described in Section 2.1.1 for a period of five (5) years,
payable in monthly (one-twelfth (1/12th) of the annual benefit) installments
beginning on the last day of the month following the month in which the
Executive’s Retirement occurred. The monthly installment payments under this
Section 2.1.2 shall total sixty (60) substantially equal payments over a period
of sixty (60) months.

2.2 Termination of Employment Before Normal Retirement Age. Subject to the
provisions of Section 2.4, if Termination of Employment occurs before the
Executive’s Normal Retirement Age for reasons other than death or Disability,
the Executive shall be entitled to the benefit described in this Section 2.2.

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the vested
amount, determined in accordance with the schedule set forth in Section 2.2.2,
of the Accrued Balance, determined as of the date of the Executive’s Termination
of Employment.

2.2.2 Payment of Benefit. Subject to Section 5.3, the Holding Company shall pay
the benefit described in Section 2.2.1 in a single lump-sum payment to the
Executive within sixty (60) days following the last day of the month in which
the Executive’s Termination of Employment occurs.

2.3 Disability Benefit. If the Executive’s Termination of Employment is due to a
Disability prior to Executive’s Normal Retirement Age, the Executive shall be
entitled to the benefit described in this Section 2.3.

2.3.1 Amount of Benefit. The amount of the benefit under this Section 2.3 is one
hundred percent (100%) of the Accrual Balance, determined as of the Executive’s
Termination of Employment due to Disability.

2.3.2 Payment of Benefit. The Holding Company shall pay the benefit described in
Section 2.3.1 in a single lump-sum payment within sixty (60) days following the
last day of the month in which the Executive’s Termination of Employment due to
Disability occurs.

 

3



--------------------------------------------------------------------------------

2.4 Change of Control Benefit. Upon Termination of Employment following a Change
of Control, the Executive, subject to the provisions of Section 5.2, shall be
entitled to the benefit described in this Section 2.4.

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is One Hundred
Twenty-Five Thousand Dollars ($125,000.00).

2.4.2 Payment of Benefit. The Holding Company shall pay the benefit described in
Section 2.4.1 to the Executive in a single lump-sum payment within sixty
(60) days following the last day of the month in which the Executive’s
Termination of Employment following a Change of Control occurs.

Article 3

Death Benefits

3.1 Death During Active Service. If the Executive dies while employed by the
Bank and prior to receiving any payments under this Agreement, the Executive’s
Beneficiary shall be entitled to the benefit described in this Section 3.1.

3.1.1 Amount of Benefit. The annual benefit under Section 3.1 is Twenty-Five
Thousand Dollars ($25,000).

3.1.2 Payment of Benefit. The Holding Company shall pay the annual benefit
described in Section 3.1.1 to the Beneficiary for a period of five (5) years,
payable in monthly (one twelfth (1/12th) of the annual benefit) installments
beginning on the last day of the month following the month in which the
Executive dies. The monthly installment payments under this Section 3.1.2 shall
total sixty (60) substantially equal payments over a period of sixty
(60) months.

3.2 Death During Benefit Period. If the Executive dies after benefit payments
have commenced under this Agreement, or after the Executive is entitled to begin
receiving benefits, but before receiving all such payments, the Holding Company
shall pay the remaining benefits to the Executive’s Beneficiary at the same time
and in the same amounts they would have been paid to the Executive had the
Executive survived.

Article 4

Beneficiaries

4.1 Beneficiary Designations. The Executive shall designate a Beneficiary by
filing with the Holding Company a written designation of Beneficiary on a form
substantially similar to the form attached as Exhibit A. The Executive may
revoke or modify the designation at any time by filing a new designation.
However, designations will only be effective if signed by the Executive and
accepted by the Holding Company during the Executive’s lifetime. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive, or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. If the Executive dies without a valid
Beneficiary designation, all payments shall be made to the Executive’s surviving
spouse, if any, and if none, to the Executive’s surviving children and

 

4



--------------------------------------------------------------------------------

the descendants of any deceased child by right of representation, and if no
children or descendants survive, to the Executive’s estate.

4.2 Facility of Payment. If a benefit under this Agreement is payable to a
minor, to a person declared incompetent, or to a person incapable of handling
the disposition of his or her property, the Holding Company may pay such benefit
to the guardian, legal representative or person having the care or custody of
such minor, incompetent person or incapable person. The Holding Company may
require proof of incompetence, minority or guardianship as it may deem
appropriate prior to distribution of the benefit. Such distribution shall
completely discharge the Holding Company from all liability with respect to such
benefit.

Article 5

General Limitations

5.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Holding Company shall not pay any benefit under this Agreement
if Executive’s Termination of Employment by the Bank is due to:

(a) conviction or a plea of nolo contendere by the Executive to a felony or to
fraud, embezzlement or misappropriation of funds;

(b) the commission of a fraudulent act or omission, breach of trust or fiduciary
duty, or insider abuse with regard to the Bank, that has had a material adverse
effect on the Bank;

(c) material violation by the Executive of any applicable federal banking law or
regulation that has had a material adverse effect on the Bank; or

(d) the willful failure by the Executive, without communication to the Board of
Directors before such act, to adhere to the Bank’s written policies, which
causes a material monetary injury or other material harm to the Bank;

Notwithstanding the foregoing, the Executive shall not be deemed to have been
terminated by reason of violating Sections 5.1(b), (c), or (d) until Executive
is notified in writing by the Holding Company (or its successor entity) of a
determination of a violation of Sections 5.1(b), (c), or (d), specifying the
particulars thereof in reasonably sufficient detail, and giving the Executive a
reasonable opportunity (of not less than ten (10) days), together with his
counsel, to explain to the Holding Company why there has been no violation of
Sections 5.1(b), (c), or (d), followed by a finding by the Holding Company
(i) that in the good faith opinion of the Holding Company (or its successor
entity) the Executive had committed an act described in Sections 5.1(b), (c), or
(d) above, (ii) specifying the particulars thereof in detail, and
(iii) determining that such violation has not been corrected, or is not capable
of correction. Nothing herein shall limit the right of the Executive or his
Beneficiary to contest the validity or propriety of any such determination.

5.2 Legal Limitation. Notwithstanding any provision of this Agreement to the
contrary, the Holding Company shall not be required to pay any benefit under
this Agreement ifor to the

 

5



--------------------------------------------------------------------------------

extent the benefit would be a non-deductible excess parachute payment under
Section 280G and 4999 of the Code. In addition, no payment of any type or amount
shall be made to or owed by the Company to the Executive pursuant to this
Agreement or otherwise if payment or accrual of such type or amount is
prohibited by, is not permitted under, or has not received any required approval
under any applicable governmental statute, regulation, rule, order (including
any cease and desist order), determination, opinion, or similar provision
whether now in existence or hereafter adopted or imposed, including without
limitation, by or under (i) any applicable governmental provisions relating to
compensation or benefits arising as a result of an investment in or assistance
to the Company by a governmental entity, including without limitation any
applicable restrictions contained in the Emergency Economic Stabilization Act of
2008, as amended by the American Reinvestment Act of 2009 (“EESA”), 31 CFR Part
30 (relating to the TARP Capital Purchase Program) or any other regulation,
rule, order, guidance or agreement issued or entered into pursuant to EESA, or
(ii) any governmental provisions relating to payment of golden parachutes or
similar payments, including without limitation any prohibitions or restrictions
on such payments by troubled institutions and companies and their affiliates set
forth in 12 USC 1828(k), 12 CFR Part 359, EESA, or 31 CFR Part 30. Further, to
the extent the Company’s performance of a future obligation for any deferred
compensation, pension, retirement plan or similar benefit shall be restricted
pursuant to the above by virtue of the designation of the Company (or any
affiliate of the Company) as a “troubled institutions” during the term of the
Executive’s employment by the Company or any affiliate of the Company, such
obligation shall be fully and finally discharged upon the designation of the
Company (or the Company’s affiliate, as the case may be) as a “troubled
institution” whether or not such entity is later removed from such designation,
unless, following the removal of such designation, a majority of the members of
the board of directors of the Company shall, after such designation is removed,
vote to approve such benefit wholly or in part, and in such instance, only to
the extent of such approval and only as to obligations accruing after such
approval. In the event that any payment made to the Executive, hereunder or
under any prior or other employment agreement or arrangement is required under
any applicable governmental provision (including, without limitation, EESA, 31
CFR Part 30, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any regulations promulgated thereunder) to be paid back to the Company, the
Executive shall upon written demand from the Company promptly pay such amount
back to the Company. To the extent possible, and legally permitted, any such
benefit payment shall be proportionately reduced to allow payment within the
fullest extent permissible under applicable law.

5.3 Payment Restriction During TARP Period. Notwithstanding anything in this
Agreement to the contrary, payment of benefits under Sections 2.1 or 2.2 will
not commence during the TARP Period, and will instead be delayed and will
commence on the first day of the month following the month in which the Holding
Company has repaid all TARP Proceeds.

5.4 Changes to Time and/or Form of Payment. Notwithstanding anything in this
Agreement to the contrary, any changes to the timing and or form of payment of
benefits under this Agreement are subject to and must comply with the
requirements of Code section 409A and the regulations and guidance issued
thereunder.

5.5 Six Month Delay. Notwithstanding any provision of this Agreement to the
contrary, if, at the time of the Executive’s Termination of Employment, the
Executive is a “specified

 

6



--------------------------------------------------------------------------------

employee” (as defined in Section 409A of the Code) and the deferral of the
commencement of any payments otherwise payable pursuant to this Agreement as a
result of such Termination of Employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Employer
will defer the commencement of the payment of any benefits hereunder until the
first payroll date that occurs after the date that is six (6) months following
the Executive’s Termination of Employment. The first such payment shall include
payment of all amounts that would have been paid after termination of employment
if payments had commenced as scheduled.

Article 6

Claims and Review Procedures

6.1 Claims Procedure. An Executive or beneficiary (“claimant”) who has not
received benefits under the Agreement that he or she believes should be paid
shall make a claim for such benefits as follows:

6.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Holding Company a written claim for the benefits.

6.1.2 Timing of Holding Company Response. The Holding Company shall respond to
such claimant within forty-five (45) days after receiving the claim. If the
Holding Company determines that special circumstances require additional time
for processing the claim, the Holding Company can extend the response period by
an additional forty-five (45) days by notifying the claimant in writing, prior
to the end of the initial 45-day period, that an additional period is required.
The notice of extension must set forth the special circumstances and the date by
which the Holding Company expects to render its decision.

6.1.3 Notice of Decision. If the Holding Company denies part or all of the
claim, the Holding Company shall notify the claimant in writing of such denial.
The Holding Company shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

(a) the specific reasons for the denial,

(b) a reference to the specific provisions of the Agreement on which the denial
is based,

(c) a description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d) an explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and,

(e) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

7



--------------------------------------------------------------------------------

6.2 Review Procedure. If the Holding Company denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the
Holding Company of the denial, as follows:

6.2.1 Initiation – Written Request. To initiate the review, the claimant, within
sixty (60) days after receiving the Holding Company’s notice of denial, must
file with the Holding Company a written request for review.

6.2.2 Additional Submissions – Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Holding Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

6.2.3 Considerations on Review. In considering the review, the Holding Company
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

6.2.4 Timing of Holding Company Response. The Holding Company shall respond in
writing to such claimant within thirty (30) days after receiving the request for
review. If the Holding Company determines that special circumstances require
additional time for processing the claim, the Holding Company can extend the
response period by an additional thirty (30) days by notifying the claimant in
writing, prior to the end of the initial 30-day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Holding Company expects to render its
decision.

6.2.5 Notice of Decision. The Holding Company shall notify the claimant in
writing of its decision on the review. The Holding Company shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

(a) the specific reasons for the denial,

(b) a reference to the specific provisions of the Agreement on which the denial
is based,

(c) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and,

(d) a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

 

8



--------------------------------------------------------------------------------

Article 7

Amendments and Termination

7.1 Amendment With Consent. This Agreement may be amended by written agreement
between the Holding Company and the Executive; provided, however, that no such
amendment shall reduce a benefit to which the Executive is entitled, nor shall
any amendment delay or accelerate the payment of a benefit provided under this
Agreement except in accordance with requirements under Code section 409A and the
regulations and guidance issued thereunder.

Article 8

Miscellaneous

8.1. Binding Effect. This Agreement shall bind the Executive and the Holding
Company, and their beneficiaries, survivors, executors, administrators, and
permitted transferees.

8.2. No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

8.3. Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner, except in
accordance with Article 4 with respect to designation of Beneficiaries.

8.4. Tax Withholding. The Holding Company shall withhold any taxes that are
required to be withheld from the benefits provided under this Agreement.

8.5. Applicable Law. The Agreement and all rights hereunder shall be governed by
the laws of the State of Washington, except to the extent preempted by the laws
of the United States of America.

8.6. Unfunded Arrangement. The Executive and Beneficiary are general unsecured
creditors of the Holding Company for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Holding Company to pay
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance by the
Executive or attachment or garnishment by the Executive’s creditors. Any
insurance on the Executive’s life is a general asset of the Holding Company to
which the Executive and Beneficiary have no preferred or secured claim.

8.7. Severability. Without limitation of any other section contained herein, in
case any one or more provisions contained in this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any other respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement. In the event any one or more of the provisions found in the
Agreement shall be held to be invalid, illegal or unenforceable by any
governmental

 

9



--------------------------------------------------------------------------------

regulatory agency or court of competent jurisdiction, this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
a part of this Agreement and such provision shall be deemed substituted by such
other provisions as will most nearly accomplish the intent of the parties to the
extent permitted by applicable law.

8.8. Entire Agreement. This Agreement constitutes the entire agreement between
the Holding Company and the Executive as to the subject matter hereof. No rights
are granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

8.9. Plan Administrator. The Holding Company shall have powers which are
necessary to administer this Agreement, including but not limited to:

(a) interpreting the provisions of the Agreement;

(b) establishing and revising the method of accounting for the Agreement;

(c) maintaining a record of benefit payments; and

(d) establishing rules and prescribing any forms necessary or desirable to
administer the Agreement.

8.10. Named Fiduciary. For purposes of the Employee Retirement Income Security
Act of 1974, if applicable, the Holding Company shall be the named fiduciary and
Plan Administrator under this Agreement. The named fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
Agreement, including the employment of advisors and the delegation of
ministerial duties to qualified individuals.

8.11. Full Obligation. Notwithstanding any provision to the contrary, when the
Holding Company has paid either the lifetime benefits or death benefits as
appropriate under any section of the Agreement, the Holding Company has
completed its obligation to the Executive.

8.12. Code Section 409A. Should any provision of this Agreement cause immediate
taxation and penalty to the Executive or the Holding Company as written in this
Agreement, that provision shall be interpreted to comply with Code section 409A
while maintaining its original intent as much as possible.

*******

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Holding Company officer
have signed this Agreement as of the date indicated below.

 

WASHINGTON BANKING COMPANY:

By:

   

Its:

 

 

Date:

 

 

EXECUTIVE:

 

John L. Wagner

Date:

 

 

11



--------------------------------------------------------------------------------

Exhibit A

Beneficiary Designation Form

I, John L. Wagner, designate the following as Beneficiary of any death benefits
payable under the Salary Continuation Agreement by and between Washington
Banking Company and John L.Wagner:

 

Primary:

                 

      Name

  

            Address

   Relationship

Contingent:

               

Name

  

            Address

   Relationship

 

Note:

To name a trust as beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

I understand that I may change these Beneficiary designations by delivering a
new written designation to the Plan Administrator. I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

Name:                                              

Signature:                                          
                        Date:                                          

 

SPOUSAL CONSENT

I consent to the Beneficiary designations above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
naming me beneficiary will be automatically revoked.

Spouse Name:                                         

Signature:                                          
                        Date:                                          

 

Received by the Plan Administrator this              day of
                    , 20    .

By:                                                         

Title:                                                      

 

12